             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         X
228E58STR LLC,
                                        Plaintiff,           Index No. ________________
                    -against-                                COMPLAINT
KOLEKSIYON MOBILYA SAN A.S.,                                 Civil Action
                                     Defendant.
                                                         X

        Plaintiff 228E58STR LLC (“228E58STR” or “Plaintiff”), by and through its attorneys,

Phillips Nizer LLP, as and for its Complaint against Defendant Koleksiyon Mobilya San A.S.

(“Guarantor” or “Defendant”), respectfully alleges as follows:

                                   NATURE OF THE ACTION

        1.      This is a civil action to enforce a contractual guaranty of payment and

performance arising under a commercial lease of real property located in New York, New York.

        2.      Plaintiff seeks damages, costs and reasonable attorneys’ fees.

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2),

which confers original jurisdiction upon this Court of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

a citizen of a State and a citizen of a foreign state.

        4.      This Court is empowered to issue declaratory relief under 28 U.S.C. §§ 2201 and

2202.

        5.      This Court has personal jurisdiction over Defendant because Defendant has

consented to the personal jurisdiction of this Court with respect to these claims.
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 2 of 18



       6.      Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§ 1391(b) because a substantial part of the events giving rise to these claims occurred in this

judicial district, and because the Defendant has consented to the personal jurisdiction of and

venue in this Court with respect to these claims.

                                            PARTIES

       7.      Plaintiff 228E58STR was and is now a limited liability company duly organized

and existing under the laws of the State of New York, with its principal place of business at 115

West 29th Street, New York, New York 10001.

       8.      Upon information and belief, Defendant is a joint stock company duly organized

and existing under the laws of the foreign state of Turkey, with its headquarters at Haciosman

Bayiri, 35 Cumhuriyet Mah Kefelikoy Baglar Caddesi, Buyukdere Istanbul (Europe), 34457

Turkey.

       9.      At all relevant times, Plaintiff 228E58STR was and is the owner of real property

located at 228 East 58th Street, New York, New York 10022 (the “Building”).

                                  FACTUAL ALLEGATIONS

A.     THE LEASE

       10.     On or about April 28, 2015, Plaintiff, as landlord, and Koleksiyon USA LLC

(“Tenant”), as tenant, entered into a written lease agreement (the “Lease”) for lease of a portion

of the ground floor space, the second floor space and the basement located in the Building (the

“Premises”). A copy of the Lease is attached to this Complaint as Exhibit 1.

       11.     The term of the Lease was for a period of ten (10) years, commencing on April 1,

2015, and ending on March 31, 2015. (Lease, Article 2.)

       12.     Payment of Fixed Rent (as defined in the Lease) was to be made monthly in

advance on the first day of each calendar month during the term of the Lease according to the


                                                    2
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 3 of 18



Fixed Rent Schedule attached as Exhibit B to the Lease. (Lease, § 3.01.)

       13.     The Lease provided that in the event that the Lease were to be terminated by

reason of (among other things) Tenant’s default in its payment and/or performance obligations

under the Lease, including Tenant’s abandonment of the Lease, Tenant would nonetheless

remain liable for damages to Plaintiff throughout the unexpired term of the Lease as provided by

Article 26 of the Lease. (Lease, § 24.02.)

       14.     Article 26 of the Lease stated that in the event that the Lease were to be

terminated by reason of Tenant’s default(s), then, at Plaintiff’s election, Tenant would be liable

to Plaintiff in an amount equal to (among other things), all Fixed Rent and Additional Rent to be

paid by Tenant to Plaintiff throughout the unexpired term of the Lease. (Lease, § 26.01.)

       15.     As security for Tenant’s performance of its obligations under the Lease, Tenant

was required to deliver a letter of credit in an amount equal to the greater of (i) $463,980.00 or

(ii) fourteen months’ Fixed Rent at the then-applicable rate (the “Letter of Credit”) to Plaintiff.

The term of the Letter of Credit was to be for no less than one (1) year, was to be substantially in

the form attached to the Lease as Exhibit E, and was to renew automatically throughout the term

of the Lease. (Lease, § 37.01.)

       16.     The Lease also provided that if for any reason whatsoever the Letter of Credit was

not renewed or replaced within ninety (90) days prior to its then-expiration or renewal date,

Plaintiff would have the unconditional right to draw upon the existing Letter of Credit as security

for Tenant’s performance under the Lease. (Lease, § 37.01.)

       17.     The Lease further provided that Plaintiff has the right, regardless of the exercise

of any other remedy that Plaintiff may have by reason of Tenant’s default under the Lease,

immediately to draw against the Letter of Credit to the extent necessary to cure the amount of




                                                  3
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 4 of 18



any default and to apply any part of said Letter of Credit to the extent necessary to cure any

default of Tenant, and that Plaintiff’s right to draw on the Letter of Credit continues for so long

as Tenant remains in default under the Lease. (Lease, § 37.02.)

B.     THE GUARANTY

       18.     In order to induce Plaintiff to execute the Lease, Defendant, as Guarantor,

executed a written personal guaranty (the “Guaranty”) of all of the terms, covenants and

conditions contained in the Lease between Plaintiff and Tenant. A copy of the Guaranty (which

is attached as Exhibit F to the Lease) is attached to this Complaint as Exhibit 2.

       19.     The purpose of the Guaranty was to assure Plaintiff that the payment of all rent

and additional rent (including, but not limited to, Fixed Rent, Additional Fixed Rent and

Additional Rent (all as defined in the Lease)) would be the obligation of the Guarantor if the

Tenant did not make such payments. (Guaranty, ¶ 2.)

       20.     The Guaranty affirmatively stated that “any liability of the Guarantor for any

claims of [Plaintiff] arising under the Lease shall survive the surrender or termination of the

Lease.” (Guaranty, ¶ 2; emphasis added.)

       21.     The Guaranty further stated that Plaintiff’s “acceptance of a surrender of the

Premises shall not be deemed a release or waiver by [Plaintiff] of any obligation of the Tenant

under the Lease or the Guarantor under this Guaranty.” (Guaranty, ¶ 3; emphasis added.)

       22.     Additionally, the Guaranty provided that:

               This Guaranty is absolute and unconditional and is a guaranty
               of payment and performance, not of collection, and Guarantor’s
               liability hereunder shall be primary. If there is more than one
               individual signing this Guaranty as the Guarantor, the liability of
               each of them shall be joint, several and personal. This Guaranty
               shall be enforced without the necessity of resorting to or
               exhausting any other security or remedy, without the necessity at
               any time of having recourse to Tenant and without having
               commenced any action against Tenant or having obtained any


                                                  4
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 5 of 18



               judgment against Tenant. The validity of this Guaranty shall not
               be affected or impaired by reason of the assertion by Landlord
               against Tenant of any of the rights or remedies reserved to landlord
               under the Lease. Guarantor agrees that this Guaranty shall remain
               in force and effect as to any assignment, transfer, renewal,
               modification or extension of the Lease and for any holdover period
               after expiration or termination of the Lease. No action or inaction
               of Landlord or Tenant shall affect the obligations of Guarantor
               hereunder. The Guarantor waives notice of any and all defaults
               by Tenant in the payment of Fixed Rent, Additional Fixed Rent,
               Additional Rent, or any other charges, and waives notice of any
               and all defaults by Tenant in the performance of any of the terms
               of the Lease on Tenant’s part to be performed. The Lease may be
               modified without Guarantor’s consent and any such modification
               signed by Landlord and Tenant shall not release the Guarantor.
(Guaranty, ¶ 4; emphasis added.)

       23.     The Guaranty further provided that:

               Until all terms, covenants and conditions in the Lease on the
               Tenant’s part to be paid, kept, performed and observed are fully
               paid, kept, performed and observed, the Guarantor: (a) shall have
               no right of subrogation against the Tenant by reason of any
               payments or acts of performance by the Guarantor, in compliance
               with the obligations of the Guarantor hereunder; (b) waives any
               right to enforce any remedy which the Guarantor now or hereafter
               shall have against the Tenant by reason of any one or more
               payments or acts of performance in compliance with the Tenant by
               reason of any one or more payments or acts of performance in
               compliance with the obligations of the Guarantor hereunder; and
               (c) subordinates any liability or indebtedness of the Tenant now or
               hereafter held by the Guarantor to the obligations of the Tenant to
               Landlord under the Lease.
(Guaranty, ¶ 5.)

       24.     Pursuant to the terms of the Guaranty, Guarantor expressly and irrevocably agreed

to be subject to personal jurisdiction in any court of appropriate subject matter jurisdiction in the

City of New York. Guarantor further agreed that all disputes arising out of or relating to the

Premises, the Lease and the Guaranty, and all actions to enforce any obligations of Guarantor in

connection with the Premises, the Lease and the Guaranty, would be adjudicated solely and

exclusively in the New York state and/or Federal courts sitting in New York County. (Guaranty,


                                                  5
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 6 of 18



¶¶ 8-9.) Guarantor also agreed to pay all attorneys’ fees, court costs and other expenses incurred

by Plaintiff in enforcing this Guaranty. (Guaranty, ¶ 8.)

C.     THE LETTER OF CREDIT

       25.     Tenant took occupancy of the Premises pursuant to the Lease commencing in or

about April 2015.

       26.     On or about April 24, 2015, Tenant delivered its original Letter of Credit to

Plaintiff. However, this Letter of Credit failed to conform in form and/or substance to that

required by Plaintiff pursuant to the Lease.

       27.     On or about March 14, 2017, Plaintiff advised Tenant that it had been in default

of its obligations under the Lease relating to the Letter of Credit since April 24, 2015, as the

existing Letter of Credit did not conform in form and/or substance to that required by the Lease.

Plaintiff at the time also reminded Tenant that the non-conforming Letter of Credit was due to

expire, and that, as a result of Tenant’s on-going default with respect to the Letter of Credit,

Plaintiff was requiring that Tenant provide a renewed, conforming Letter of Credit.

       28.     On or about April 7, 2017, Tenant provided another Letter of Credit, with an

expiration date of April 9, 2019, to Plaintiff. However, this Letter of Credit also failed to

confirm in form and/or substance to that required by the Lease.

       29.     In or about March 2019, both Tenant and Guarantor communicated with Plaintiff

concerning the imminent expiration of the existing Letter of Credit. Both Tenant and Guarantor

requested modifications to the type of security that Plaintiff required for Tenant’s performance of

its obligations under the Lease, and asked Plaintiff to discuss these modifications as they related

to the Lease and to the Guaranty.

D.     THE PRE-NEGOTIATION LETTER

       30.     As a condition to any discussions concerning Tenant’s and Guarantor’s requests,


                                                  6
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 7 of 18



Plaintiff required both Tenant and Guarantor to sign a pre-negotiation letter, dated March 29,

2019 (the “Pre-Negotiation Letter”). A copy of the Pre-Negotiation Letter is attached to this

Complaint as Exhibit 3.

       31.     The Pre-Negotiation Letter expressly provided, among other things, that with

respect to the discussions between and among Plaintiff, Tenant and Guarantor,

               [N]o agreement reached with respect to any matter (including,
               without limitation, any waiver of any right or remedy) shall have
               any effect whatsoever unless such agreement is reduced to writing,
               signed and delivered by all parties’ authorized representatives.
(Pre-Negotiation Letter, ¶ 2.)

       32.     Pursuant to the Pre-Negotiation Letter, Tenant acknowledged that:

               The Lease is in full force and effect and is binding on Tenant in
               accordance with their [sic] terms. Tenant shall continue to be
               bound by the Lease terms, except to the extent that the Lease may
               hereafter be modified by a written agreement duly signed and
               delivered as described in paragraph 2, above. [Plaintiff] has not
               and does not waive the existence of any events of default under the
               Lease. This letter shall not be construed as an amendment,
               novation, accord and satisfaction, estoppel, or waiver of
               [Plaintiff’s] rights under the Lease Documents. Nothing contained
               herein shall limit [Plaintiff] in initiating, continuing or otherwise
               proceeding to exercise any right or remedy available to [Plaintiff]
               under the Lease or otherwise.
(Pre-Negotiation Letter, ¶ 3.)

       33.     Pursuant to the Pre-Negotiation Letter, Guarantor acknowledged that:

               The Guaranty is in full force and effect and is binding on
               Guarantor in accordance with their [sic] terms. Guarantor shall
               continue to be bound by the Guaranty terms, except to the extent
               that the Guaranty may hereafter be modified by a written
               agreement duly signed and delivered as described in paragraph 2,
               above. [Plaintiff] has not and does not waive the existence of any
               events of default under the Lease or the Guaranty. This letter shall
               not be construed as an amendment, novation, accord and
               satisfaction, estoppel, or waiver of [Plaintiff’s] rights under the
               Guaranty. Nothing contained herein shall limit [Plaintiff] in
               initiating, continuing or otherwise proceeding to exercise any right
               or remedy available to [Plaintiff] under the Guaranty or otherwise.


                                                 7
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 8 of 18



(Pre-Negotiation Letter, ¶ 4.)

       34.     Additionally, pursuant to the Pre-Negotiation Letter, both Tenant and Guarantor

acknowledged that:

               [A]s of the date hereof, [Plaintiff] has not entered into any
               agreements, commitments or understandings with [Tenant and
               Guarantor] with respect to the Lease or Guaranty (including,
               without limitation, any agreement to modify such documents or
               reduce the rental due under the Lease) and that no such
               agreements, commitments or understandings will be deemed to
               exist absent a future written agreement between [Plaintiff] and
               [Tenant and Guarantor] to the contrary.
(Pre-Negotiation Letter, ¶ 8.)

       35.     Finally, Tenant and Guarantor irrevocably designated and appointed their

attorneys as their authorized agent to accept and acknowledge on their behalf service of any and

all process that may be served in any suit, action or proceeding of the nature referred to herein in

any Federal or State court sitting within the State of New York. (Pre-Negotiation Letter, ¶ 11.)

E.     THE LEASE DEFAULTS

       36.     Following the execution of the Pre-Negotiation Letter, in late March 2019,

Plaintiff entered into negotiations with Tenant and Guarantor concerning their requested

modifications to the Lease and the Guaranty.

       37.     When it became apparent that Plaintiff would not agree to the modifications

requested by Tenant and Guarantor, Tenant advised Plaintiff that it would not replace the Letter

of Credit, and that Tenant would abandon the Premises.

       38.     Tenant’s statement that it would not replace the Letter of Credit constituted a

breach of the Lease.

       39.     Tenant’s statement that it intended to abandon the Premises constituted an

anticipatory repudiation of the Lease.




                                                 8
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 9 of 18



       40.     Tenant and Guarantor then sought to negotiate with Plaintiff for a surrender of the

Premises by Tenant.

       41.     On or about April 4, 2019, Plaintiff presented Tenant and Guarantor with the

terms and conditions on which it would agree to a surrender of the Premises by Tenant. Among

other things, those terms and conditions included:

               (a)     Payment by Tenant of all Fixed Rent, Additional Rent and other amounts

       owed under the Lease through the date of surrender of the Premises;

               (b)     Surrender of the Premises by Tenant on or before June 30, 2019;

               (c)     An agreement by the parties as to the pre-payment of all other amounts

       owed by Tenant under the Lease for the duration of the unexpired Lease term, or some

       alternate arrangement satisfactory to Plaintiff;

               (d)     Draw down by Plaintiff on the Letter of Credit, as liquidated damages for

       Tenant’s failure to perform its obligations under the Lease;

               (e)     Execution by Tenant of a written agreement with Plaintiff for the

       surrender of the Premises; and

               (f)     Delivery by Tenant and Guarantor of a general release to Plaintiff.

       42.     Upon receiving these terms and conditions from Plaintiff, Tenant focused

primarily on vacating the Premises as soon as possible. Tenant immediately began making

counter-proposals to Plaintiff’s required terms and conditions.

       43.     On or about April 5, 2019, based upon (a) Tenant’s breach of the Lease by failing

to issue a replacement Letter of Credit within ninety (90) days prior to its April 9, 2019

expiration date; (b) Tenant’s anticipatory repudiation of the Lease; and (c) Tenant’s counter-

proposals to Plaintiff’s required terms and conditions, and in order to secure Tenant’s




                                                 9
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 10 of 18



performance of its obligations under the Lease, Plaintiff drew down on the Letter of Credit in the

amount of $463,980.00, as permitted by the Lease.

       44.     Plaintiff’s exercise of its right to draw against the Letter of Credit in order to

secure Tenant’s performance of its obligations under the Lease was without prejudice to

Plaintiff’s exercise of any other remedy available to Plaintiff under the Lease by reason of

Tenant’s defaults in its performance obligations.

       45.     Following various discussions by the parties during April 2019 concerning

Plaintiff’s required terms and conditions, Plaintiff submitted its proposed written lease

modification and surrender agreement to Tenant and Guarantor.

       46.     Among other things, Plaintiff’s proposed lease modification and surrender

agreement required:

               (a)     Payment by Tenant and/or by Guarantor of all Fixed Rent, Additional

       Rent and other amounts owed under the Lease through the date of surrender of the

       Premises;

               (b)     Draw down by Plaintiff on the Letter of Credit, as liquidated damages for

       Tenant’s failure to perform its obligations under the Lease;

               (c)     A payment by Guarantor of an additional amount in respect of all sums

       due under the unexpired Lease term, as required by the Guaranty; and

               (d)     A release of the Plaintiff by Tenant and Guarantor.

       47.     Tenant and Guarantor rejected Plaintiff’s terms and conditions for the proposed

lease modification and surrender agreement.

       48.     On or about May 17, 2019, Tenant tendered payment of Fixed Rent in respect of

the month of May 2019 to Plaintiff.




                                                 10
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 11 of 18



       49.     On or about May 24, 2019, Tenant abandoned and vacated the Premises, without

Plaintiff’s consent or authorization.

       50.     On or about May 28, 2019, Tenant delivered to Plaintiff a unilateral

acknowledgment of Tenant’s surrender of the Premises.

       51.     The Lease has not been modified, is in full force and effect, and is binding on

Tenant in accordance with its terms.

       52.     On June 1, 2019, Tenant’s payment of Fixed Rent for the month of June 2019, in

the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)

became due and payable, together the amount of One Thousand Seven Hundred Seventy-Three

and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-Eight Thousand

Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

       53.     On July 1, 2019, Tenant’s payment of Fixed Rent for the month of July 2019, in

the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)

became due and payable, together the amount of One Thousand Seven Hundred Seventy-Three

and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-Eight Thousand

Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

       54.     On August 1, 2019, Tenant’s payment of Fixed Rent for the month of August

2019, in the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars

($37,141.79) became due and payable, together the amount of One Thousand Seven Hundred

Seventy-Three and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-

Eight Thousand Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

       55.     Tenant has not made any payment of Fixed Rent, Additional Rent or any other

amounts owed to Plaintiff under the Lease for June 2019, July 2019 and August 2019.




                                                11
               Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 12 of 18



         56.     As a result of Tenant’s failures to pay the amounts owed for Fixed Rent and

Additional Rent for the months of June 2019, July 2019 and August 2019, Tenant also owes

Plaintiff late fees in the amount of Four Thousand Five Hundred and 00/100 Dollars ($4,500.00).

         57.     Tenant’s failure to pay Fixed Rent, Additional Rent or any other amounts owed to

Plaintiff under the Lease constitutes a default by Tenant of its payment obligations under the

Lease.

         58.     Tenant’s abandonment of the Premises constitutes a default by Tenant of its

performance obligations under the Lease.

         59.     As a result of its payment and performance defaults under the Lease, Tenant

became liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and any and all

other amounts due to Plaintiff over the unexpired Lease term.

         60.     On or about August 5, 2019, Plaintiff served Tenant with notice of Plaintiff’s

intention to end the term of the Lease based upon Tenant’s defaults.

         61.     On or about August 13, 2019, based upon Tenant’s defaults, Plaintiff served

Tenant with notice of Plaintiff’s termination of the Lease, as of August 11, 2019, together with

Plaintiff’s demand for all unpaid rent and other damages under the Lease.

         62.     The Guaranty has not been modified, is in full force and effect, and is binding on

Guarantor in accordance with its terms.

                                   FIRST CAUSE OF ACTION
                                       (Breach of Lease)

         63.     Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 62 of this Complaint, as if fully set forth herein.

         64.     The Guaranty provided that in the event of a default by Tenant in any of its

payment and/or performance obligations under the Lease, Guarantor would make payment of all



                                                  12
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 13 of 18



Fixed Rent, Additional Rent and any and all other amounts (including damages, costs, fees and

expenses or arrears) due to Plaintiff.

       65.     Tenant breached the Lease by failing to pay Plaintiff Fixed Rent, Additional Rent

and other amounts due under the Lease for June 2019, July 2019 and August 2019, as a result of

which Tenant is in default of its payment obligations under the Lease.

       66.     Tenant breached the Lease by abandoning the Premises on or about May 24,

2019, as a result of which Tenant is in default of its performance obligations under the Lease.

       67.     As a result of its payment defaults under the Lease, Tenant became liable to

Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and other amounts due to

Plaintiff through August 2019, in the amount of One Hundred Twenty-One Thousand Two

Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

       68.     Further, as a result of its payment and performance defaults under the Lease,

Tenant also became liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and

any and all other amounts due to Plaintiff over the unexpired Lease term. As of September 1,

2019, the total amount due over the unexpired Lease term is Two Million Eight Hundred Sixteen

Thousand One Hundred Twenty-Three and 43/100 Dollars ($2,816,123.43). When discounted

pursuant to Section 26.01 of the Lease, the new present value of the amount of due over the

unexpired Lease term is Two Million Four Hundred Seventy-Four Thousand Four Hundred

Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of amounts credited to Tenant,

the amount owed by Tenant to Plaintiff over the unexpired Lease term is believed to be not less

than Two Million Ten Thousand Four Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20).

       69.     Defendant, as Guarantor, waived notice of any and all defaults by Tenant in its

payment and/or performance obligations under the Lease.




                                                13
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 14 of 18



       70.     As a result of Tenant’s payment defaults under the Lease, Defendant, as

Guarantor, is liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and any

and all other amounts due to Plaintiff through August 2019, in the amount of One Hundred

Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

       71.     Further, as a result of Tenant’s payment and performance defaults under the

Lease, Defendant, as Guarantor, also is liable to Plaintiff for payment of all unpaid Fixed Rent,

Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease term.

As of September 1, 2019, the total amount due over the unexpired Lease term is Two Million

Eight Hundred Sixteen Thousand One Hundred Twenty-Three and 43/100 Dollars

($2,816,123.43). When discounted pursuant to Section 26.01 of the Lease, the new present value

of the amount of due over the unexpired Lease term is Two Million Four Hundred Seventy-Four

Thousand Four Hundred Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of

amounts credited to Tenant, the amount owed by Tenant to Plaintiff over the unexpired Lease

term is believed to be not less than Two Million Ten Thousand Four Hundred Eighty-Four and

20/100 Dollars ($2,010,484.20).

       72.     No amount in respect of unpaid Fixed Rent, Additional Rent or any other amount

due to Plaintiff over the unexpired Lease term has been paid by either Tenant or Guarantor.

       73.     Consequently, Plaintiff has suffered damages and is entitled to judgment against

Defendant, as Guarantor, for payment of Fixed Rent, Additional Rent, and late charges and fees

through August 2019, in the amount of One Hundred Twenty-One Thousand Two Hundred

Forty-Seven and 10/100 Dollars ($121,247.10); additionally, Plaintiff has also suffered damages

and is entitled to judgment against Defendant, as Guarantor, for payment of all unpaid Fixed

Rent, Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease




                                                14
               Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 15 of 18



term, in an amount to be determined at trial, but that Plaintiff believes to be (after discounting

and application of amounts credited to Tenant) not less than Two Million Ten Thousand Four

Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20); together with interest on all such

amounts, costs and attorneys’ fees.

                                  SECOND CAUSE OF ACTION
                                   (Action to Enforce Guaranty)

         74.     Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1

through 73 of this Complaint, as if fully set forth herein.

         75.     On or about May 24, 2019, Tenant abandoned the Premises, in violation of the

Lease.

         76.     Tenant’s abandonment of the Premises constitutes a default of its performance

obligations under the Lease.

         77.     Tenant failed to pay Plaintiff Fixed Rent, Additional Rent and other amounts due

under the Lease on June 2019, July 2019 and August 2019.

         78.     Tenant’s failure to pay Plaintiff Fixed Rent, Additional Rent and other amounts

due under the Lease for June 2019, July 2019 and August 2019 constitutes a default of Tenant’s

payment obligations under the Lease.

         79.     As a result of its payment defaults under the Lease, Tenant became liable to

Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and other amounts due to

Plaintiff through August 2019, in the amount of One Hundred Twenty-One Thousand Two

Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

         80.     Further, as a result of its payment and performance defaults under the Lease,

Tenant also became liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and

any and all other amounts due to Plaintiff over the unexpired Lease term. As of September 1,



                                                  15
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 16 of 18



2019, the total amount due over the unexpired Lease term is Two Million Eight Hundred Sixteen

Thousand One Hundred Twenty-Three and 43/100 Dollars ($2,816,123.43). When discounted

pursuant to Section 26.01 of the Lease, the new present value of the amount of due over the

unexpired Lease term is Two Million Four Hundred Seventy-Four Thousand Four Hundred

Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of amounts credited to Tenant,

the amount owed by Tenant to Plaintiff over the unexpired Lease term is believed to be not less

than Two Million Ten Thousand Four Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20).

       81.     Defendant, as Guarantor, waived notice of any and all defaults by Tenant in its

payment and/or performance obligations under the Lease.

       82.     As a result of Tenant’s payment defaults under the Lease, Defendant, as

Guarantor, is liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and any

and all other amounts due to Plaintiff through August 2019, in the amount of One Hundred

Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

       83.     Further, as a result of Tenant’s payment and performance defaults under the

Lease, Defendant, as Guarantor, also is liable to Plaintiff for payment of all unpaid Fixed Rent,

Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease term.

As of September 1, 2019, the total amount due over the unexpired Lease term is Two Million

Eight Hundred Sixteen Thousand One Hundred Twenty-Three and 43/100 Dollars

($2,816,123.43). When discounted pursuant to Section 26.01 of the Lease, the new present value

of the amount of due over the unexpired Lease term is Two Million Four Hundred Seventy-Four

Thousand Four Hundred Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of

amounts credited to Tenant, the amount owed by Tenant to Plaintiff over the unexpired Lease

term is believed to be not less than Two Million Ten Thousand Four Hundred Eighty-Four and




                                                16
             Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 17 of 18



20/100 Dollars ($2,010,484.20).

       84.     No amount in respect of unpaid Fixed Rent, Additional Rent or any other amount

due to Plaintiff over the unexpired Lease term has been paid by either Tenant or Guarantor.

       85.     Consequently, Plaintiff has suffered damages and is entitled to judgment against

Defendant, as Guarantor, for payment of Fixed Rent, Additional Rent, and late charges and fees

through August 2019, in the amount of One Hundred Twenty-One Thousand Two Hundred

Forty-Seven and 10/100 Dollars ($121,247.10); additionally, Plaintiff has also suffered damages

and is entitled to judgment against Defendant, as Guarantor, for payment of all unpaid Fixed

Rent, Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease

term, in an amount to be determined at trial, but that Plaintiff believes to be (after discounting

and application of amounts credited to Tenant) not less than Two Million Ten Thousand Four

Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20);; together with interest on all such

amounts, costs and attorneys’ fees.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff 228E58STR LLC prays for the following relief:

       A.       Issuance of a declaratory judgment that Tenant breached its obligations under the

                Lease, and that by virtue of Tenant’s breach of its obligations under the Lease,

                Guarantor is liable to Plaintiff under the Guaranty;

       B.       Compensatory damages through August 2019, in the amount of One Hundred

                Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars

                ($121,247.10);

       C.       Compensatory damages in an amount to be determined at trial, but not less than

                Two Million Ten Thousand Four Hundred Eighty-Four and 20/100 Dollars

                ($2,010,484.20);


                                                 17
           Case 1:19-cv-07795 Document 1 Filed 08/20/19 Page 18 of 18



      D.     Consequential and incidental damages in an amount to be determined at trial;

      E.     Prejudgment interest;

      F.     Attorneys’ fees and costs of the action; and

      G.     Such other relief as this Court shall deem just and proper.

Dated: New York, New York
       August 20, 2019
                                                  Respectfully submitted,

                                                  PHILLIPS NIZER LLP


                                                  By:    /s/ Laura E. Longobardi
                                                  Laura E. Longobardi
                                                  LLongobardi@phillipsnizer.com
                                                  Richard P. Kaye
                                                  rkaye@phillipsnizer.com
                                                  485 Lexington Avenue, 14th Floor
                                                  New York, New York 10017
                                                  Telephone: (212) 977-9700
                                                  Telecopier: (212) 262-5152

                                                  Attorneys for Plaintiff 228E58STR LLC




                                             18
